19 F.3d 27
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edith L. JAMES, Plaintiff-Appellant,v.Luis CACERES;  Jana Corrington, Defendants-Appellees.
No. 93-55251.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1994.*Decided Feb. 25, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Edith L. James appeals pro se the district court's summary judgment for Luis Caceres and Jane Corrington, employees of the California State Personnel Board.  James claims Caceres and Corrington denied her a job in violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. Secs. 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., and various civil rights statutes and state law.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the Magistrate Judge's report and recommendation, which fully and fairly addressed all the arguments raised in this appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3